            Case 3:20-cv-00092-BAJ-EWD               Document 6        04/02/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                      §
                                                      §
Plaintiff                                             § CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                                      §
Versus                                                §
                                                      §
REC MARINE LOGISTICS LLC, ET AL.                      § TRIAL BY JURY DEMANDED
                                                      §
Defendants                                            §


                                     NOTICE OF APPEARANCE


         Please take notice that Daniel E. Sheppard hereby appears in this case on behalf of Plaintiff

McArthur Griffin.

                                                          Respectfully Submitted,

                                                          MORROW & SHEPPARD LLP

                                                               /s/ Daniel E. Sheppard
                                                               Daniel E. Sheppard
                                                               Bar Roll No. 38076
                                                               3701 Kirby Dr, Ste 1000
                                                               Houston, TX 77098
                                                               713.489.1206 tel
                                                               713.893.8370 fax
                                                               All E-Service To:
                                                               msfiling@morrowsheppard.com
                                                               dsheppard@morrowsheppard.com

                                                          COUNSEL FOR PLAINTIFF

                                       CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on counsel of
record via CM/ECF on April 2, 2020.


                                                          /s/Daniel E. Sheppard
                                                          Daniel E. Sheppard
